Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner notes that the arguments pertaining to the newly amended claim language in claim 19 have been omitted, due to being newly amended claim language. A further search would be required.

Arguments:
	The Office asserts that Aziz teaches the wings as previously claimed. Leg strap parts 131, 132, are not arcuate wings of the protective cup 110 of Aziz. The leg parts 131, 132 form loops which run around the thighs of a user and are not wings of the protective cup 110 itself. The leg strap parts 131, 132 are arranged to retain the protective cup 110 against the user and to provide a tensional force to press the protective cup 110 against the user’s body.
	Aziz does not define the leg strap parts 131, 132 as wings, and that the leg strap parts 131, 132 merely holds cup 110 against a user’s body to keep it in place.

Response:
	Argument is unpersuasive. The claim language reciting that the “arcuate region is configured to enable redistribution of forces from the patient’s groin to the patient’s inner thigh through the wings of the protective cup” is newly amended language.
	Although the prior art does not positively identify the leg strap parts 131, 132 as arcuate wings, the structure of Aziz’s prior art may still consider the leg strap parts 131, 132 as arcuate wings. Merriam Webster defines wings as “an appendage or part resembling a wing in appearance, position, or function: 
	The leg strap parts 131, 132 can be considered a side or outlying region, as an extension of the protective cup, and therefore a wing. The leg strap parts 131, 132 are also arcuate, being configured to wrap around a thigh.

Argument:
	Including wings of the protective cup with arcuate regions as claimed, which transition between a patient’s groin area and inner thigh and redistribute force between those areas through the wings, is unrelated to Aziz’s goal of “ensuring a good and correct position of the protective cup”. Positioning of the protective cup is one goal, and how forces which impact the cup are distributed is another goal. Including a mechanism to hold the cup in place does not necessarily do anything to redistribute forces from groin to inner thigh.

Response:
	Argument is unpersuasive. The wings as taught by Aziz, by virtue of ensuring “a good and correct position of the protective cup”, does redistribute forces which impact the cup. Were the wings of Aziz not present, the protective cup may slide or relocate itself due to forces acted upon the groin. By being girded at the inner thighs, at least some force is redistributed.

Argument:
	In regards to Hyacinth, Hyacinth shows that the cited portion relates to alignment of a patient’s knees during repeated repetitions during heavy weight lifting. Nothing in Hyacinth suggests that the disclosed device provides a benefit outside of a weightlifting environment. Quite the opposite, Hyacinth 

Response:
	Argument is unpersuasive. Hyacinth teaches the a protective groin pad wherein the flat or contoured areas are generally parallel to one another, and to a sagittal plane of a patient, in order to maintain a proper alignment to prevent unwanted pressure to the lateral or outside knee ligaments (Col 1, Lines 45-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include Hyacinth’s teachings, in order to properly align the knees (and therefore the hips as well) into a natural position wherein force is evenly distributed onto patient in a lateral direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        8 September 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786